 

Exhibit 10.1

 

EXECUTION VERSION

 

DUN & BRADSTREET HOLDINGS, INC.
COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of June 23,
2020, by and between Dun & Bradstreet Holdings, Inc., a Delaware corporation
(the “Company”), and DNB Holdco, LLC, a Delaware limited liability company (the
“Investor”).

 

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.                  Purchase and Sale of Stock.

 

1.1              Sale and Issuance of Common Stock. Subject to the terms and
conditions of this Agreement, the Investor agrees to purchase from the Company,
and the Company agrees to sell and issue to the Investor, the Shares (as defined
below) at a purchase price per share of 98.5% of the initial public offering
price (before underwriting discounts and expenses) in the Qualified IPO (as
defined below) (the “IPO Price”). “Shares” shall mean the number of shares of
Common Stock of the Company, par value $0.0001 (the “Common Stock”), equal to
$200,000,000 divided by the IPO Price, rounded up to the nearest whole share.
“Qualified IPO” shall mean the issuance and sale of shares of the Common Stock
by the Company, pursuant to an Underwriting Agreement to be entered into by and
among the Company and certain underwriters (the “Underwriters”), in connection
with the Company’s initial public offering pursuant to the Company’s
Registration Statement on Form S-1 (File No. 333-239050) (as amended, the
“Registration Statement”) and/or any related registration statements (the
“Underwriting Agreement”).

 

1.2              Closing. The purchase and sale of the Shares shall take place
at the location and at the time subsequent to the closing of the Qualified IPO
(which time and place are designated as the “Closing”) after the satisfaction of
each of the conditions set forth in Section 5 and Section 6 (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the fulfillment or waiver of those conditions). At the Closing, the Investor
shall make payment of the purchase price of the Shares by wire transfer in
immediately available funds to the account specified by the Company against
delivery to the Investor of the Shares registered in the name of the Investor,
which Shares shall be uncertificated shares.

 

2.                  Registration Rights. At the Closing, in connection with the
Qualified IPO and purchase of the Shares, the Company will enter into a
registration rights agreement (the “Registration Rights Agreement”) with certain
stockholders of the Company, including the Investor and/or certain entities and
individuals that indirectly own equity interests in the Investor.

 

3.                  Representations and Warranties of the Company. The Company
hereby represents and warrants to the Investor that as of the date hereof and as
of the date of the Closing:

 

3.1              Organization, Good Standing and Qualification.

 

(a)               The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to carry on its business as now
conducted.

 

(b)               The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which it is required to be so qualified or
in good standing.

 



 

 

 

3.2              Authorization. All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement and the Registration Rights Agreement,
the performance of all obligations of the Company under this Agreement, and the
authorization, issuance, sale and delivery of the Shares being sold hereunder
has been taken or will be taken prior to the pricing of the Qualified IPO, and
this Agreement constitutes and the Registration Rights Agreement will constitute
valid and legally binding obligations of the Company, enforceable in accordance
with their respective terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, and (iii) to the extent the indemnification provisions
contained in the Registration Rights Agreement may be limited by applicable
federal or state securities laws.

 

3.3              Valid Issuance of Common Stock. The Shares being purchased by
the Investor hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid and nonassessable and will be free of restrictions on
transfer other than restrictions on transfer under applicable state and federal
securities laws or as contemplated hereby or by the Registration Rights
Agreement.

 

3.4              Compliance with Other Instruments and Non-Contravention.

 

(a)               The Company is not in violation or default of any provision of
its Amended and Restated Certificate of Incorporation or Bylaws.

 

(b)               The Company is not in violation or default in any material
respect of any instrument, judgment, order, writ, decree or contract to which it
is a party or by which it is bound, or, any provision of any federal or state
statute, rule or regulation applicable to the Company. The execution, delivery
and performance of this Agreement and the Registration Rights Agreement, and the
consummation of the transactions contemplated by this Agreement and the
Registration Rights Agreement will not result in any such violation or default
or be in conflict with or constitute, with or without the passage of time and
giving of notice, either a default under any such provision, instrument,
judgment, order, writ, decree or contract or an event that results in the
creation of any lien, charge or encumbrance upon any assets of the Company or
the suspension, revocation, impairment, forfeiture, or nonrenewal of any
material permit, license, authorization, or approval applicable to the Company,
its business or operations or any of its assets or properties.

 

3.5              Description of Capital Stock. As of the date of the Closing,
the statements set forth in the Preliminary Prospectus (as defined in the
Underwriting Agreement) that was included in the Registration Statement
immediately prior to the Applicable Time (as defined in the Underwriting
Agreement) and Prospectus (as defined in the Underwriting Agreement) under the
caption “Description of Capital Stock,” insofar as they purport to constitute a
summary of the terms of the Company’s capital stock, will be accurate, complete
and fair in all material respects.

 



2

 

 

3.6              Registration Statement. The Registration Statement, and any
amendment thereto, including any information deemed to be included therein
pursuant to the rules and regulations of the United States Securities and
Exchange Commission (the “SEC”) promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), complied (or, in the case of amendments filed
after the date of this Agreement, will comply) as of its filing date in all
material respects with the requirements of the Securities Act and the rules and
regulations of the SEC promulgated thereunder, and did not (or, in the case of
amendments filed after the date hereof, will not) contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein not misleading. As
of the date it is declared effective by the SEC, the Registration Statement, as
so amended, and any related registration statements, will comply in all material
respects with the requirements of the Securities Act and the rules and
regulations of the SEC promulgated thereunder, and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading. Any preliminary prospectus included in the Registration Statement or
any amendment thereto, any free writing prospectus related to the Registration
Statement and any final prospectus related to the Registration Statement filed
pursuant to Rule 424 promulgated under the Securities Act, in each case as of
its date, will comply in all material respects with the requirements of the
Securities Act and the rules and regulations promulgated thereunder, and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

3.7              Brokers or Finders. The Company has not incurred, and will not
incur, directly or indirectly, as a result of any action taken by the Company,
any liability for brokerage or finders’ fees or agents’ commissions or any
similar charges in connection with the sale of the Shares contemplated by this
Agreement.

 

3.8              Private Placement. Assuming the accuracy of the
representations, warranties and covenants of the Investor set forth in Section 4
of this Agreement, no registration under the Securities Act is required for the
offer and sale of the Shares by the Company to the Investor under this
Agreement.

 

4.                  Representations, Warranties and Covenants of the Investor.
The Investor hereby represents and warrants that as of the date hereof and as of
the date of the Closing:

 

4.1              Organization, Good Standing and Qualification. The Investor is
a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

4.2              Authorization. The Investor has full power and authority to
enter into this Agreement, and such agreement constitutes a valid and legally
binding obligation of the Investor, enforceable in accordance with its terms
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

 



3

 

 

4.3              Purchase Entirely for Own Account. By the Investor’s execution
of this Agreement, the Investor hereby confirms, that the Shares to be received
by the Investor will be acquired for investment for the Investor’s own account,
not as a nominee or agent, and not with a view to the distribution of any part
thereof, and that the Investor has no present intention of selling, granting any
participation in, or otherwise distributing the same, except as permitted by
applicable federal or state securities laws. By executing this Agreement, the
Investor further represents that the Investor does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares. Notwithstanding the foregoing, the Shares may be distributed to (i)
entities and individuals that directly and/or indirectly own equity interests in
the Investor or (ii) entities in which the Investor directly and/or indirectly
owns equity interests (the “Affiliated Holders”).

 

4.4              Disclosure of Information. The Investor believes it has
received all the information it considers necessary or appropriate for deciding
whether to purchase the Shares. The Investor further represents that it has had
an opportunity to ask questions and receive answers from the Company regarding
the terms and conditions of the offering of the Shares and the business,
properties, prospects and financial condition of the Company. The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 3 of this Agreement or the right of the Investor to rely
thereon.

 

4.5              Investment Experience. The Investor acknowledges that it is
able to fend for itself, can bear the economic risk of its investment, and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the Shares.
Investor also represents it has not been organized for the purpose of acquiring
the Shares.

 

4.6              Accredited Investor. The Investor is an “accredited investor”
within the meaning of Regulation D, Rule 501(a), promulgated by the SEC under
the Securities Act, as presently in effect.

 

4.7              Existing Relationship. As of the date hereof, the Investor owns
equity interests in Star Parent, L.P., which owns all of the Company’s Common
Stock.

 

4.8              Brokers or Finders. The Investor has not engaged any brokers,
finders or agents, and neither the Company nor the Investor has, nor will,
incur, directly or indirectly, as a result of any action taken by the Investor,
any liability for brokerage or finders’ fees or agents’ commissions or any
similar charges in connection with this Agreement.

 

4.9              Restricted Securities. The Investor understands that the Shares
will be characterized as “restricted securities” under the federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act,
only in certain limited circumstances.

 

4.10          Market Stand-Off Agreement; Lock-Up Agreement. The Investor hereby
agrees that for 180 days following the effective date of the Registration
Statement, it shall not sell or otherwise transfer or dispose of the Shares,
other than to (a) Affiliated Holders or (b) with the consent of the Company. To
the extent any Affiliated Holder has executed and delivered to the Underwriters
the lock-up agreement provided by the Company (the “Lock-Up Agreement”), the
Shares received by such Affiliated Holder pursuant to any transfer will be
subject to the terms of the Lock-Up Agreement. In order to enforce this
covenant, the Company shall have the right to place restrictive legends on the
certificates or book-entry accounts representing the Shares (including the
Shares distributed to Affiliated Holders, to the extent applicable) and to
impose stop transfer instructions with respect to such Shares until the end of
such period.

 



4

 

 

4.11          Legends. The Investor understands that the Shares may bear one or
all of the following legends:

 

(a)               “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE
SECURITIES LAWS OF ANY OTHER JURISDICTIONS. THESE SECURITIES MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT, APPLICABLE STATE
SECURITIES LAWS (PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM).”

 

(b)               “THESE SHARES ARE SUBJECT TO A 180 DAY MARKET STANDOFF
RESTRICTION AS SET FORTH IN A CERTAIN AGREEMENT BETWEEN THE ISSUER AND THE
INVESTOR, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER.
AS A RESULT OF SUCH AGREEMENT, THESE SHARES MAY NOT BE TRADED PRIOR TO 180 DAYS
AFTER THE EFFECTIVE DATE OF ANY PUBLIC OFFERING OF THE COMMON STOCK OF THE
ISSUER HEREOF. SUCH RESTRICTION IS BINDING ON TRANSFEREES OF THESE SHARES.”

 

(c)               Any legend required by applicable state “blue sky” securities
laws, rules and regulations.

 

5.                  Conditions of the Investor’s Obligations at Closing. The
obligations of the Investor under subsection 1.1 of this Agreement are subject
to the fulfillment on or before the Closing of each of the following conditions.

 

5.1              Representations and Warranties. The representations and
warranties of the Company shall be true on and as of the Closing.

 

5.2              Public Offering Shares. The Underwriters shall have purchased
the Firm Shares (as defined in the Underwriting Agreement) pursuant to the
Registration Statement and Underwriting Agreement.

 

5.3              Absence of Injunctions, Decrees, Etc. During this period from
the date of this Agreement to immediately prior to the Closing, no governmental
authority of competent jurisdiction shall have enacted, issued, promulgated,
enforced or entered any decision, injunction, decree, ruling, law or order
permanently enjoining or otherwise prohibiting or making illegal the
consummation of the transactions contemplated at the Closing.

 



5

 

 

6.                  Conditions of the Company’s Obligations at Closing. The
obligations of the Company under subsection 1.1 of this Agreement are subject to
the fulfillment on or before the Closing of each of the following conditions.

 

6.1              Representations, Warranties and Covenants. The representations,
warranties and covenants of the Investor contained in Section 4 shall be true on
and as of the Closing.

 

6.2              Public Offering Shares. The Underwriters shall have purchased
the Firm Shares pursuant to the Registration Statement and Underwriting
Agreement.

 

6.3              Absence of Injunctions, Decrees, Etc. During this period from
the date of this Agreement to immediately prior to the Closing, no governmental
authority of competent jurisdiction shall have enacted, issued, promulgated,
enforced or entered any decision, injunction, decree, ruling, law or order
permanently enjoining or otherwise prohibiting or making illegal the
consummation of the transactions contemplated at the Closing.

 

7.                  Termination. This Agreement shall terminate (i) at any time
upon the written consent of the Company and the Investor, (ii) upon the
withdrawal by the Company of the Registration Statement, or (iii) on August 31,
2020 if the Closing has not occurred.

 

8.                  Miscellaneous.

 

8.1              Survival of Warranties. The warranties, representations and
covenants of the Company and the Investor contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
Closing and shall in no way be affected by any investigation of the subject
matter thereof made by or on behalf of the Investor or the Company.

 

8.2              Successors and Assigns. This Agreement, and any and all rights,
duties and obligations hereunder, shall not be assigned, transferred, delegated
or sublicensed by the Investor without the prior written consent of the Company;
provided, however, that after the Closing, the Shares and the rights, duties and
obligations of the Investor hereunder may be assigned to Affiliated Holders
without the prior written consent of the Company. Subject to the foregoing and
except as otherwise provided herein, the provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, assigns, heirs,
executors and administrators of the parties hereto.

 

8.3              Governing Law. This Agreement shall be governed and construed
in accordance with the laws of the State of New York.

 

8.4              Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

 



6

 

 

8.5              Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, sent by facsimile or electronic mail (if to the
Investor or any other holder of Company securities) or otherwise delivered by
hand, messenger or courier service addressed:

 

(a)               if to the Investor, to the attention of the Investor to
Michael L. Gravelle, c/o Cannae Holdings, Inc., 1701 Village Center Circle, Las
Vegas, Nevada 89134 or MGravelle@fnf.com.

 

(b)               if to the Company, to the attention of the Chief Legal Officer
of the Company at 103 John F. Kennedy Parkway, Short Hills, New Jersey 07078 or
ReinhardtJ@DNB.com, or at such other current address or electronic mail address
as the Company shall have furnished to the Investor.

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via electronic
mail, when directed to the relevant electronic mail address, if sent during
normal business hours of the recipient, or if not sent during normal business
hours of the recipient, then on the recipient’s next business day. In the event
of any conflict between the Company’s books and records and this Agreement or
any notice delivered hereunder, the Company’s books and records will control
absent fraud or error.

 

8.6              Brokers or Finders. The Company shall indemnify and hold
harmless the Investor from any liability for any commission or compensation in
the nature of a brokerage or finder’s fee or agent’s commission (and the costs
and expenses of defending against such liability or asserted liability) for
which the Investor or any of its constituent partners, members, officers,
directors, employees or representatives is responsible to the extent such
liability is attributable to any inaccuracy or breach of the representations and
warranties contained in Section 3.7, and the Investor agrees to indemnify and
hold harmless the Company and the Investor from any liability for any commission
or compensation in the nature of a brokerage or finder’s fee or agent’s
commission (and the costs and expenses of defending against such liability or
asserted liability) for which the Company, the Investor or any of their
constituent partners, members, officers, directors, employees or representatives
is responsible to the extent such liability is attributable to any inaccuracy or
breach of the representations and warranties contained in Section 4.8.

 

8.7              Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor.

 

8.8              Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement, and such court will
replace such illegal, void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
same economic, business and other purposes of the illegal, void or unenforceable
provision. The balance of this Agreement shall be enforceable in accordance with
its terms.

 



7

 

 

8.9              Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement among the parties with respect to the
subject matter hereof. No party shall be liable or bound to any other party in
any manner with regard to the subjects hereof or thereof by any warranties,
representations or covenants except as specifically set forth herein or therein.

 

[Remainder of page intentionally left blank]

 



8

 

 

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first above written.

 



  DUN & BRADSTREET HOLDINGS, INC.         By:   /s/ Joe A. Reinhardt   Name:   
  Joe A. Reinhardt   Title:   CLO

 

[Signature page to the Stock Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first above written.

 



  INVESTOR:         DNB HOLDCO, LLC         By:   /s/ Richard L. Cox   Name:   
  Richard L. Cox   Title:   President

 

[Signature page to the Stock Purchase Agreement]

 





 